                                                                     ,-
                                                                     ; ;_ rsrJ( , ·
                                                                                                                                                I
                                                                     I    l ":( .. lJ.'
                                                                          1 ./\./\....   '-     ., ,   '   '   '                                I
                                                                                                                                                I
                                                                                                                    l   .! \   FL -       I_,

UNITED ST ATES DISTRICT COURT                                             l)OC -
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                                     !!DAT!;::                                     t [j ,-;).1~-·····c,)_--c,
                                                                                                                   'I
CARL MICHAEL JOHNSON,
                    Plaintiff,
          -against-                                                                17         CIVIL 8621 (NSR)

                                                                                              JUDGMENT
POLICE OFFICER JOSEPH TUDISCO, POLICE
OFFICER MATTHEW DICEMBRI, SGT.
ANTHONY VICARETTI,
                      Defendants.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion & Order dated January 21, 2020, Defendants' motion to dismiss the

Second Amended Complaint is GRANTED in its entirety without leave to replead; accordingly,

the case is closed.

Dated: New York, New York
       January 22, 2020



                                                                     RUBY J. KRAJICK

                                                                             Clerk of Court
                                                               BY:
                                                                          ~cvtqiv
                                                                           Deputy Clerk
